Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney of record Daniel Scott Chappell on 14 December 2021.

The application has been amended as follows: 
The claims have been amended as presented in the attached marked up copy of the claims. In accordance with these changes:
Claims 7, 9-11, 14-15 and 21 have been amended as shown on the attachment.
Claim 16 has been cancelled.
Claim 29 has been newly added as shown on the attachment.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations, the north magnetic pole of the moveable member is coupled to the distal section of the guidewire shaft proximate to the south magnetic pole of the electromagnetic coil or the south magnetic pole of the moveable member is coupled to the distal section of the guidewire shaft proximate to the north magnetic pole of the electromagnetic coil. Regarding independent claims 7 and 21, while Ogle teaches the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791